Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to a blood vessel-mimicking microfluidic chip for cell co-culture, classified in C12M23/16. 

II.	Claims 6-9, drawn to a method for analyzing a photo-thermal therapeutic effect on cancer cells, classified in C40B60/04. 

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, both the process for using the product as claimed can be practiced with another materially different product; and the product as claimed can be used in a materially different process of using that product, including providing a hydrogel-based microfluidic chip for the co-culturing of cells, photo-thermal therapy, and/or for the independent culture of cancer cells and vascular endothelial cells; wherein the microfluidic chip comprises microchambers, bridge channels; a microfluidic channel; and injecting gelatin hydrogels and vascular endothelial cells through the microfluidic channel to construct a barrier as evidenced by Chung et al. (Abstract; and paragraphs [0007]-[0008]; and [0013])


Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Groups I-III, the Applicant is required to further elect an ultimate species for each of the following:

A.	 A single specific species election of the type of cells that are cultured within a channel such as, for example, wherein different types of cells are selected from the group consisting of cancer cells and vascular endothelial cells are cultured (instant claim 2) OR wherein cancer cells and vascular endothelial cells are co-cultured (instant claim 3), such as recited in claims 2 and 3 (please elect one of instant claims 2 or 3).

B.	A single specific species election of structure of the microfluidic chip such as, for example, wherein the microfluidic chip is manufactured of a polymer material (instant claim 4) OR wherein the microfluidic chip is bonded onto a plate (instant claim 5), such as recited in claims 4 and 5 (please elect one of instant claims 4 or 5).

C.	A single specific species election of channel into which nanoparticles are injected such as, for example, injecting nanoparticles showing a photothermal effect into the first cell culture channel OR injecting nanoparticles showing a photothermal effect into the second culture channel OR injecting nanoparticles showing a photothermal effect into the cell co-culture channel (instant claim 6, lines 13-15), such as recited in claim 6 (please elect one from instant claim 6).

D.	A single specific species election of nanoparticle structure such as, for example, wherein the nanoparticles are conjugated to cancer-targeting molecule (instant claim 8) OR wherein the nanoparticles are formed of reduced graphene oxide-polyethylene glycol-folic acid (instant claim 9), such as recited in claims 8 and 9 (please elect one of instant claims 8 or 9).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 6 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims recite a blood vessel-mimicking microfluidic chip for cell co-culture, wherein different types of cells are selected from the group consisting of cancer cells and vascular endothelial cells are cultured (instant claim 2); or wherein cancer cells and vascular endothelial cells are co-cultured (instant claim 3), such that the different types of cells require different culture mediums; different channels structures in the microfluidic device; different injection vehicles; have different photothermal effects; and/or result in different therapeutic effects based on the identity of the cells cultured. Thus, at the very least, the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639